Citation Nr: 1615866	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  12-08 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for left knee disorder, including arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1957 to June 1961.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board previously remanded this case in May 2014 and January 2015 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is necessary to obtain a new medical opinion addressing the etiology of the Veteran's left knee disorder.  This matter was previously remanded in May 2014 and in January 2015.  In the January 2015 remand, the Board noted the Veteran's reports that he suffered a left leg injury in service as the result of a fall from an aircraft, and that he has had left knee symptoms since that time.  The Board directed that the Veteran be provided with a VA examination addressing the etiology of his left knee disorder, specifically stating that the examiner must discuss the Veteran's reports, as well as medical records regarding an in service fall, an old football injury and a remote left knee sprain in his or her decision.  

The Veteran was provided with a VA examination in December 2015.  The VA examiner found that the has left knee arthritis that is not related to service, reasoning that there is no documentation of symptoms or treatment for 40 years after separation, which suggests that the described service injury was acute and transient with no residuals.  The examiner observed that "[n]o ongoing left knee/leg problems are documented during or after service until 1999," and later noted that there was "a hiatus of symptoms" until approximately 1999.  

Although the examiner considered the Veteran's reported in-service injury, the examiner did not properly consider his reports of ongoing left knee symptoms after his separation from service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Thus, this matter must be remanded to obtain a new VA medical opinion addressing the Veteran's competent reports of ongoing left knee symptoms.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records.

2.  Ask the Veteran to identify any private treatment records he would like to have considered in connection with his appeal.  Any identified records for which the necessary authorization has been provided should be obtained.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service left leg symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After the above development has been completed and all records associated with the claims file (to the extent possible), obtain a VA examination and medical opinion concerning the etiology of the Veteran's left leg disorder(s), including arthritis.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  All indicated tests and studies should be performed.

The examiner should opine whether it is at least as likely as not that any diagnosed left knee disorder is causally or etiologically related to the Veteran's military service.  In reaching his or her conclusion, the examiner should specifically address the following evidence: (1) the Veteran's reported fall from an aircraft during service and reported left leg injury; (2) the January 1996 medical record noting the Veteran's report of left knee symptoms that made him quit jogging two years previously, and his report of an old football injury; (3) the February 1999 medical record concerning the Veteran's reports of his left knee giving way; (4) the December 2003 medical record noting the Veteran's report of a history of left knee pain for many years and report of a history of multiple knee injuries during service; (5) the October 2004 VA medical record noting the Veteran's reported in-service injury and ongoing symptoms; (6) the November 2011 medical record giving a reported history of left knee pain since a service injury 40 years earlier with continued problems; and (7) the x-ray evidence showing mild lateral joint space narrowing and mild patellofemoral spurring.

All reports should include a complete rationale for the opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

5.  Then readjudicate the issue on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




